DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 12/31/2020 where claims 1-15 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 12/31/2020,  07/20/2021, 05/13/2022, 06/22/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 12/31/2020. These drawing are acceptable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Regarding claim 1 of the application 17/247,950, is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claims 1  of  application 16/682,882, US Patent: 11451585 B2. 


Independent claim 1 of 17/247,950
Independent claim 1 of US 11451585 B2
1. A method comprising: receiving, by a network device from a first network, one or more network packets of a first network packet type, 
wherein each of the one or more network packets encapsulate a respective one of one or more fragments of a fragment flow associated with a network packet of a second network packet type;

 in response to determining that the one or more network packets of the fragment flow does not include a fragment of the fragment flow that includes an indication of a source port of the network packet, 

buffering, by the network device, the one or more fragments of the fragment flow; 

receiving, by the network device, a network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet; 
in response to receiving the network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet, 

performing, by the network device, an anti-spoof check on the one or more fragments of the fragment flow 
and the fragment of the fragment flow based at least in part on the source port of the network packet of the second network packet type without reassembling the network packet of the second network packet type from the one or more fragments of the fragment flow and the fragment of the fragment flow; 

and in response to the one or more fragments of the fragment flow and the fragment of the fragment flow passing the anti-spoof check, dispatching, by the network device to a second network, the one or more fragments of the fragment flow and the fragment of the fragment flow.
1. A method comprising: receiving, by a network device from a first network, one or more fragments of a first network packet of a first network packet type, wherein the one or more fragments of the first network packet are part of a fragment flow, and wherein the first network packet encapsulates a second network packet of a second network packet type;

 in response to determining that the network device has not yet received a fragment of the first network packet that includes indications of a source network address and a source port for the second network packet,
 buffering, by the network device, the one or more fragments; 

in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, 







performing, by the network device, an anti-spoof check of the fragment flow based at least in part on the source network address and the source port for the second network packet without assembling the first network packet; 


subsequent to performing the anti-spoof check on the fragment flow, receiving, by the network device, a second one or more fragments of the first network packet; based on the fragment flow passing the anti-spoof check, buffering, by the network device, the second one or more fragments of the first network packet in the fragment buffer without performing the anti-spoof check on any of the second one or more fragments of the first network packet; 
and based on the fragment flow passing the anti-spoof check, in response to receiving all fragments of the first network packet: assembling, by the network device, the first network packet, decapsulating, by the network device, the second network packet from the assembled first network packet, 

and forwarding by the network device to a second network, the second network packet.


2. The method of claim 1, further comprising: subsequent to receiving the network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet and the one or more fragments of the fragment flow and the fragment of the fragment flow passing the anti-spoof check, 

receiving, by the network device, a second 57Docket No.: 2014-012US02/ JNP2834-US-CON1 one or more network packets of the first network packet type, wherein each of the second one or more network packets encapsulates a respective one of one or more remaining fragments of the fragment flow; 
performing, by the network device, an anti-spoof check on the one or more remaining fragments of the fragment flow without buffering the one or more remaining fragments of the fragment flow; and in response to the one or more remaining fragments of the fragment flow passing the anti-spoof check, dispatching, by the network device to the second network, the one or more remaining fragments of the fragment flow.
1. A method comprising: receiving, by a network device from a first network, one or more fragments of a first network packet of a first network packet type, wherein the one or more fragments of the first network packet are part of a fragment flow, and wherein the first network packet encapsulates a second network packet of a second network packet type; in response to determining that the network device has not yet received a fragment of the first network packet that includes indications of a source network address and a source port for the second network packet, buffering, by the network device, the one or more fragments; in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, performing, by the network device, an anti-spoof check of the fragment flow based at least in part on the source network address and the source port for the second network packet without assembling the first network packet; subsequent to performing the anti-spoof check on the fragment flow, receiving, by the network device, a second one or more fragments of the first network packet; based on the fragment flow passing the anti-spoof check, buffering, by the network device, the second one or more fragments of the first network packet in the fragment buffer without performing the anti-spoof check on any of the second one or more fragments of the first network packet; and based on the fragment flow passing the anti-spoof check, in response to receiving all fragments of the first network packet: assembling, by the network device, the first network packet, decapsulating, by the network device, the second network packet from the assembled first network packet, 
and forwarding by the network device to a second network, the second network packet.
3. The method of claim 1, further comprising: creating, by the network device, an entry associated with the fragment flow in a flow table;

 
in response to determining that the one or more fragments of the fragment flow do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, 

transitioning the fragment flow to a buffer state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the buffer state,
 wherein the buffer state indicates that the network device has not yet received the indication of the source port of the network packet; 

and in response to determining that the fragment of the fragment flow includes the indication of the source port of the network packet of the second network packet type, 

transitioning the fragment flow from the buffer state to a spoof status available state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, 

wherein the spoof status available state indicates that the network device is able to perform anti-spoof checks on the one or more fragments of the fragment flow and the fragment of the fragment flow based at least in part on the source port of the network packet.
3. The method of claim 1, further comprising: in response to receiving an initial fragment of the first network packet, creating, by the network device, an entry associated with the fragment flow in a flow table; 
in response to determining that the one or more fragments of the first network packet do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, 

transitioning, by the network device the fragment flow to a buffer state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the buffer state, 
wherein the buffer state indicates that the network device has not yet received the fragment of the first network packet that includes the indications of the source network address and
 the source port for the second network packet; and in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, 
transitioning, by the network device, the fragment flow from the buffer state to a spoof status available state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, 

wherein the spoof status available state indicates that the network device is able to perform the anti-spoof check on the fragment of the first network packet that includes the indications of a source network address and source port for the second network packet to determine whether the fragment flow passes the anti-spoof check.
4. The method of claim 1, further comprising: determining, by the network device, that the one or more fragments of the fragment flow for the network packet does not include a first fragment of the fragment flow; and 58Docket No.: 2014-012US02/ JNP2834-US-CON1 determining whether the fragment of the fragment flow includes the indication of the source port of the network packet based at least in part on determining whether the fragment is a first fragment of the fragment flow.
3. The method of claim 1, further comprising: in response to receiving an initial fragment of the first network packet, creating, by the network device, an entry associated with the fragment flow in a flow table; in response to determining that the one or more fragments of the first network packet do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, transitioning, by the network device the fragment flow to a buffer state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the buffer state, wherein the buffer state indicates that the network device has not yet received the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet; and in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, transitioning, by the network device, the fragment flow from the buffer state to a spoof status available state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, wherein the spoof status available state indicates that the network device is able to perform the anti-spoof check on the fragment of the first network packet that includes the indications of a source network address and source port for the second network packet to determine whether the fragment flow passes the anti-spoof check.

5. The method of claim 1, wherein: the first network packet type is an Internet Protocol version 6 (IPv6) network packet; the second network packet type is an Internet Protocol version 4 (IPv4) network packet; the first network is an IPv6 network; and the second network is an IPv4 network.
6. The method of claim 1, wherein: the first network packet of the first network packet type is an Internet Protocol version 6 (IPv6) network packet; the second network packet of the second network packet type is an Internet Protocol version 4 (IPv4) network packet; the first network is an IPv6 network; and the second network is an IPv4 network.
6. A network device comprising: one or more network interfaces configured to receive, from a first network, one or more network packets of a first network packet type, wherein each of the one or more network packets encapsulate a respective one of one or more fragments of a fragment flow associated with a network packet of a second network packet type; and one or more processors configured to, in response to determining that the one or more network packets of the fragment flow does not include a fragment of the fragment flow that includes an indication of a source port of the network packet, buffer the one or more fragments of the fragment flow in a fragment buffer; wherein the one or more network interfaces are further configured to receive a network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet, wherein the one or more processors are further configured to, in response to the one or more network interfaces receiving the network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet, perform an anti-spoof check on the one or more fragments of the fragment flow and the fragment of the fragment flow based at least in part on the source port of the network packet of the second network packet type without reassembling the network packet of the second network packet type from the one or more fragments of the fragment flow and the fragment of the fragment flow, and 59Docket No.: 2014-012US02/ JNP2834-US-CON1 wherein the one or more network interfaces are further configured to, in response to the one or more fragments of the fragment flow and the fragment of the fragment flow passing the anti-spoof check, dispatch the one or more fragments of the fragment flow and the fragment of the fragment flow to a second network.
7. A network device comprising: one or more network interfaces configured to receive, from a first network, one or more fragments of a first network packet of a first network packet type, wherein the one or more fragments of the first network packet are part of a fragment flow, and wherein the first network packet encapsulates a second network packet of a second network packet type; and one or more processors configured to: in response to determining that the one or more network interfaces has not yet received a fragment of the first network packet that includes indications of a source network address and a source port for the second network packet, buffer the one or more fragments; in response to the one or more network interfaces receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, perform an anti-spoof check of the fragment flow based at least in part on the source network address and the source port for the second network packet without assembling the first network packet; wherein the one or more network interfaces are further configured to, subsequent to the one or more processors performing the anti-spoof check on the fragment flow, receive a second one or more fragments of the first network packet; wherein the one or more processors are further configured to: based on the fragment flow passing the anti-spoof check, buffer the second one or more fragments of the first network packet in the fragment buffer without performing the anti-spoof check on any of the second one or more fragments of the first network packet; and based on the fragment flow passing the anti-spoof check, in response to receiving all fragments of the first network packet: assemble the first network packet, and decapsulate the second network packet from the assembled first network packet; wherein the one or more network interfaces are further configured to forward the second network packet to a second network.
7. The network device of claim 6, wherein the one or more network interfaces are further configured to, subsequent to receiving the network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet and the one or more fragments of the fragment flow and the fragment of the fragment flow passing the anti-spoof check, receive a second one or more network packets of the first network packet type, wherein each of the second one or more network packets encapsulates a respective one of one or more remaining fragments of the fragment flow; wherein the one or more processors are further configured to perform an anti-spoof check on the one or more remaining fragments of the fragment flow without buffering the one or more remaining fragments of the fragment flow in the fragment buffer; and wherein the one or more network interfaces are further configured to, in response to the one or more remaining fragments of the fragment flow passing the anti-spoof check, dispatch the one or more remaining fragments of the fragment flow to the second network.
7. A network device comprising: one or more network interfaces configured to receive, from a first network, one or more fragments of a first network packet of a first network packet type, wherein the one or more fragments of the first network packet are part of a fragment flow, and wherein the first network packet encapsulates a second network packet of a second network packet type; and one or more processors configured to: in response to determining that the one or more network interfaces has not yet received a fragment of the first network packet that includes indications of a source network address and a source port for the second network packet, buffer the one or more fragments; in response to the one or more network interfaces receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, perform an anti-spoof check of the fragment flow based at least in part on the source network address and the source port for the second network packet without assembling the first network packet; wherein the one or more network interfaces are further configured to, subsequent to the one or more processors performing the anti-spoof check on the fragment flow, receive a second one or more fragments of the first network packet; wherein the one or more processors are further configured to: based on the fragment flow passing the anti-spoof check, buffer the second one or more fragments of the first network packet in the fragment buffer without performing the anti-spoof check on any of the second one or more fragments of the first network packet; and based on the fragment flow passing the anti-spoof check, in response to receiving all fragments of the first network packet: assemble the first network packet, and decapsulate the second network packet from the assembled first network packet; wherein the one or more network interfaces are further configured to forward the second network packet to a second network.
8. The network device of claim 6, wherein the one or more processors are further configured to: create an entry associated with the fragment flow in a flow table; in response to determining that the one or more fragments of the fragment flow do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, transition the fragment flow to a buffer state by updating the entry associated with the fragment flow in the flow table to indicate that the fragment flow is in the buffer state, wherein the buffer state indicates that the network device has not yet received the indication of the source port of the network packet; and 60Docket No.: 2014-012US02/ JNP2834-US-CON1 in response to determining that the fragment of the fragment flow includes the indication of the source port of the network packet of the second network packet type, transition the fragment flow from the buffer state to a spoof status available state by updating the entry associated with the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, wherein the spoof status available state indicates that the network device is able to perform anti-spoof checks on the one or more fragments of the fragment flow and the fragment of the fragment flow based at least in part on the source port of the network packet.
9. The network device of claim 7, wherein the one or more processors are further configured to: in response to the one or more network interfaces receiving an initial fragment of the first network packet, create an entry associated with the fragment flow in a flow table; in response to determining that the one or more fragments of the first network packet do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, transition the fragment flow to a buffer state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the buffer state, wherein the buffer state indicates that the network device has not yet received the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet; and in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, transition the fragment flow from the buffer state to a spoof status available state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, wherein the spoof status available state indicates that the network device is able to perform the anti-spoof check on the fragment of the first network packet that includes the indications of a source network address
9. The network device of claim 6, further comprising: wherein the one or more processors are further configured to determine that the one or more fragments of the fragment flow for the network packet does not include a first fragment of the fragment flow; and wherein the one or more processors are further configured to determine whether the fragment of the fragment flow includes the indication of the source port of the network packet based at least in part on determining whether the fragment is a first fragment of the fragment flow.
10. The network device of claim 7, wherein the one or more processors are further configured to determine that the fragment of the first network packet includes the indications of the source network address and the source port for the second network packet based at least in part on a value of a fragment offset field in a fragment header of the fragment.
10. The network device of claim 6, wherein: the first network packet type is an Internet Protocol version 6 (IPv6) network packet; the second network packet type is an Internet Protocol version 4 (IPv4) network packet; the first network is an IPv6 network; and the second network is an IPv4 network.
12. The network device of claim 7, wherein: the first network packet of the first network packet type is an Internet Protocol version 6 (IPv6) network packet; the second network packet of the second network packet type is an Internet Protocol version 4 (IPv4) network packet; the first network is an IPv6 network; and the second network is an IPv4 network.
11. A non-transitory computer-readable medium comprising instructions for causing a programmable processor of a network device to: receive, from a first network, one or more network packets of a first network packet type, wherein each of the one or more network packets encapsulate a respective one of one or more fragments of a fragment flow associated with a network packet of a second network packet type; 61Docket No.: 2014-012US02/ JNP2834-US-CON1 in response to determining that the one or more network packets of the fragment flow does not include a fragment of the fragment flow that includes an indication of a source port of the network packet, buffering, by the network device, the one or more fragments of the fragment flow; receive a network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet; in response to receiving the network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet, perform an anti-spoof check on the one or more fragments of the fragment flow and the fragment of the fragment flow based at least in part on the source port of the network packet of the second network packet type without reassembling the network packet of the second network packet type from the one or more fragments of the fragment flow and the fragment of the fragment flow; and in response to the one or more fragments of the fragment flow and the fragment of the fragment flow passing the anti-spoof check, dispatch, to a second network, the one or more fragments of the fragment flow and the fragment of the fragment flow.
13. A computer-readable medium comprising instructions for causing a programmable processor to: receive, from a first network, one or more fragments of a first network packet of a first network packet type, wherein the one or more fragments of the first network packet are part of a fragment flow, and wherein the first network packet encapsulates a second network packet of a second network packet type; in response to determining that a fragment of the first network packet that includes indications of a source network address and a source port for the second network packet has not yet been received, buffer the one or more fragments; in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, perform an anti-spoof check of the fragment flow based at least in part on the source network address and the source port for the second network packet without assembling the first network packet; subsequent to performing the anti-spoof check on the fragment flow, receive a second one or more fragments of the first network packet; based on the fragment flow passing the anti-spoof check, buffer the second one or more fragments of the first network packet in the fragment buffer without performing the anti-spoof check on any of the second one or more fragments of the first network packet; and based on the fragment flow passing the anti-spoof check, in response to receiving all fragments of the first network packet: assemble the first network packet, decapsulate the second network packet from the assembled first network packet, and forward, to a second network, the second network packet.
12. The non-transitory computer-readable medium of claim 11, wherein the instructions further cause the programmable processor to: subsequent to receiving the network packet of the first network packet type that encapsulates the fragment of the fragment flow that includes the indication of the source port of the network packet and the one or more fragments of the fragment flow and the fragment of the fragment flow passing the anti-spoof check, receive a second one or more network packets of the first network packet type, wherein each of the second one or more network packets encapsulates a respective one of one or more remaining fragments of the fragment flow; perform an anti-spoof check on the one or more remaining fragments of the fragment flow without buffering the one or more remaining fragments of the fragment flow; and 62Docket No.: 2014-012US02/ JNP2834-US-CON1 in response to the one or more remaining fragments of the fragment flow passing the anti-spoof check, dispatch, to the second network, the one or more remaining fragments of the fragment flow
13. A computer-readable medium comprising instructions for causing a programmable processor to: receive, from a first network, one or more fragments of a first network packet of a first network packet type, wherein the one or more fragments of the first network packet are part of a fragment flow, and wherein the first network packet encapsulates a second network packet of a second network packet type; in response to determining that a fragment of the first network packet that includes indications of a source network address and a source port for the second network packet has not yet been received, buffer the one or more fragments; in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, perform an anti-spoof check of the fragment flow based at least in part on the source network address and the source port for the second network packet without assembling the first network packet; subsequent to performing the anti-spoof check on the fragment flow, receive a second one or more fragments of the first network packet; based on the fragment flow passing the anti-spoof check, buffer the second one or more fragments of the first network packet in the fragment buffer without performing the anti-spoof check on any of the second one or more fragments of the first network packet; and based on the fragment flow passing the anti-spoof check, in response to receiving all fragments of the first network packet: assemble the first network packet, decapsulate the second network packet from the assembled first network packet, and forward, to a second network, the second network packet.
13. The non-transitory computer-readable medium of claim 11, wherein the instructions further cause the programmable processor to: create an entry associated with the fragment flow in a flow table; in response to determining that the one or more fragments of the fragment flow do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, transition the fragment flow to a buffer state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the buffer state, wherein the buffer state indicates that the network device has not yet received the indication of the source port of the network packet; and in response to determining that the fragment of the fragment flow includes the indication of the source port of the network packet of the second network packet type, transition the fragment flow from the buffer state to a spoof status available state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, wherein the spoof status available state indicates that the network device is able to perform anti-spoof checks on the one or more fragments of the fragment flow and the fragment of the fragment flow based at least in part on the source port of the network packet.
15. The computer-readable medium of claim 13, wherein the instructions cause the programmable processor to: in response to receiving an initial fragment of the first network packet, create an entry associated with the fragment flow in a flow table; in response to determining that the one or more fragments of the first network packet do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, transition the fragment flow to a buffer state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the buffer state, wherein the buffer state indicates that the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet has not yet been received; and in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, transition the fragment flow from the buffer state to a spoof status available state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, wherein the spoof status available state indicates that the network device is able to perform the anti-spoof check on the fragment of the first network packet that includes the indications of a source network address and source port for the second network packet to determine whether the fragment flow passes the anti-spoof check.
14. The non-transitory computer-readable medium of claim 11, wherein the instructions further cause the programmable processor to: determine that the one or more fragments of the fragment flow for the network packet does not include a first fragment of the fragment flow; and determine whether the fragment of the fragment flow includes the indication of the source port of the network packet based at least in part on determining whether the fragment is a first fragment of the fragment flow.
15. The computer-readable medium of claim 13, wherein the instructions cause the programmable processor to: in response to receiving an initial fragment of the first network packet, create an entry associated with the fragment flow in a flow table; in response to determining that the one or more fragments of the first network packet do not include the fragment of the fragment flow that includes the indication of the source port of the network packet of the second network packet type, transition the fragment flow to a buffer state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the buffer state, wherein the buffer state indicates that the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet has not yet been received; and in response to receiving the fragment of the first network packet that includes the indications of the source network address and the source port for the second network packet, transition the fragment flow from the buffer state to a spoof status available state by updating the entry for the fragment flow in the flow table to indicate that the fragment flow is in the spoof status available state, wherein the spoof status available state indicates that the network device is able to perform the anti-spoof check on the fragment of the first network packet that includes the indications of a source network address and source port for the second network packet to determine whether the fragment flow passes the anti-spoof check.

15. The non-transitory computer-readable medium of claim 11, wherein: the first network packet type is an Internet Protocol version 6 (IPv6) network packet; the second network packet type is an Internet Protocol version 4 (IPv4) network packet; the first network is an IPv6 network; and the second network is an IPv4 network.
12. The network device of claim 7, wherein: the first network packet of the first network packet type is an Internet Protocol version 6 (IPv6) network packet; the second network packet of the second network packet type is an Internet Protocol version 4 (IPv4) network packet; the first network is an IPv6 network; and the second network is an IPv4 network.


Claims 1-15 are rejected as per claim limitation of U.S. Patent 11,451585 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected over claim 1 of U.S. Patent 11,451585 B2
Claim 2 is rejected over claim 1 of U.S. Patent  11,451585 B2
Claim 3 is rejected over claim 3 of U.S. Patent  11,451585 B2
Claim 4 is rejected over claim 3 of U.S. Patent 11,451585 B2
Claim 5 is rejected over claim 6 of U.S. Patent  11,451585 B2
Claim 6 is rejected over claim 7 of U.S. Patent 11,451585 B2
Claim 7 is rejected over claim 7 of U.S. Patent 11,451585 B2
Claim 8 is rejected over claim 9 of U.S. Patent  11,451585 B2
Claim 9 is rejected over claim 10 of U.S. Patent 11,451585 B2
Claim 10 is rejected over claim 12 of U.S. Patent  11,451585 B2
Claim 11 is rejected over claim 13 of U.S. Patent  11,451585 B2
Claim 12 is rejected over claim 13  of U.S. Patent  11,451585 B2
Claim 13 is rejected over claim 15 of U.S. Patent 11,451585 B2
Claim 14 is rejected over claim 15 of U.S. Patent  11,451585 B2
Claim 15 is rejected over claim 12 of U.S. Patent  11,451585 B2
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8 11 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11451585 B2 hereinafter Patent585  and further in view of Morgan et al. (US Pat: 7668161 B2) hereinafter Morgan 

As to claims 1,  Patent585 does not teach and the fragment of the fragment flow based at least in part on the source port of the network packet of the second network packet type without reassembling the network packet of the second network packet type from the one or more fragments of the fragment flow and the fragment of the fragment flow;
Morgan teaches and the fragment of the fragment flow based at least in part on the source port of the network packet of the second network packet type ([column 2] lines 33-42, [column 4] lines 32-38, fragment flow based on source and destination port)
without reassembling the network packet of the second network packet type from the one or more fragments of the fragment flow and the fragment of the fragment flow; ([column 6] lines 35-40,  node the protocol associated with packet or  fragment packet in IPV6 without  the need to reassemble all of the packets in particular)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Morgan with the teachings of Patent585 because Morgan teaches that transmitting fragments in the fragment flow without reassembling fragments because packet protocol value included in headers in the packet, that  enables classifying the packet based on the packet protocol value and without traversing the additional headers in the packet. (Morgan [abstract])

Claims 6 and 11 are interpreted and rejected for the same reasons as set forth in claims 1.

As to claim 4  the combination of Patent585 and Morgan specifically Morgan teaches 
determining whether the fragment of the fragment flow includes the indication of the source port of the network packet based at least in part on determining whether the fragment is a first fragment of the fragment flow ([column 2] lines 32-40, [column 4]  Fig. 3, Fig. 5, fragments is the first fragment and   includes TCP header  9hop-by-hop)  and header includes source port and destination port)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Morgan with the teachings of Patent585 because Morgan teaches that transmitting fragments in the fragment flow without reassembling fragments because packet protocol value included in headers in the packet, that  enables classifying the packet based on the packet protocol value and without traversing the additional headers in the packet. (Morgan [abstract])

Claims 8 and 14 are interpreted and rejected for the same reasons as set forth in claims 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kappor et al. [US 8402540 B2] Systems and methods for processing data flows
	Ferguson et al. [US 7688727 B1] Filtering and route lookup in a switching device
Ko et al. [US 10715968 B2] Scheme for setting up PTT group call in a wireless communication network.
Reeves [US 20130094376 A1] Network protocol analyzer apparatus and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413